HEI Exhibit 10.20(a)




AMERICAN SAVINGS BANK SELECT DEFERRED COMPENSATION PLAN


Amendment No. 1 to January 1, 2009 Restatement


The American Savings Bank Select Deferred Compensation Plan (“SDCP”) is hereby
amended by this Amendment No. 1 to the January 1, 2009 Restatement, as follows:


1.
Purpose and Explanation. This Amendment is adopted to implement three changes in
plan design. The changes are as follows:



a)
Eligibility. Under the current terms of the SDCP, two classes of employee are
eligible to participate: Highly Compensated Employees (generally, employees
whose W-2 compensation for the preceding Plan Year is equal to at least 120% of
the taxable wage base for that year) and Management Employees (generally,
employees who possess duties and responsibilities at management level and
above). Further, such employees must be specifically selected to participate in
the SDCP by the Committee for the SDCP, which is a body appointed by the Board
of Directors.



Amendment No. 1 eliminates the Highly Compensated Employees category and
restricts eligibility to members of the Bank’s Leadership Council. Any member of
the Leadership Council is eligible to participate by reason of such membership.


b)
“SelectMatch”. The SDCP does not currently provide for employer matching
contributions.



The American Savings Bank 401(k) Plan (“401(k) Plan”) provides for an employer
matching contribution (called the “AmeriMatch”) equal to 100% of the first 4% of
Compensation deferred to the 401(k) Plan. However, “Compensation” for this
purpose excludes deferrals to the SDCP and is limited by the 401(a)(17) limit.
Consequently, deferrals to the SDCP are not exposed to the AmeriMatch, and
Compensation in excess of the 401(a)(17) limit ($245,000 for 2010) is also not
exposed to the AmeriMatch. In addition, Participants must complete one year of
service to be eligible for the AmeriMatch.


Amendment No. 1 provides for an employer matching contribution called the
“SelectMatch”. The SelectMatch is coordinated with the AmeriMatch so as to match
compensation which is not eligible to be matched in the 401(k) Plan on account
of being in excess of the 401(a)(17) limit or representing a contribution to the
SDCP. The SelectMatch is provided on a quarterly basis since the AmeriMatch may
have fluctuated during a quarter as a consequence of changes in a Participant’s
elective deferrals to the 401(k) Plan. A Participant is eligible for the
SelectMatch only if he or she has made a Deferral Election with respect to the
SDCP and is eligible for the AmeriMatch under the 401(k) Plan (or would be so
eligible if the AmeriMatch service requirement did not apply).


For each calendar quarter, the Select Match is equal to the excess of (i) over
(ii), where




--------------------------------------------------------------------------------








(i)
is the lesser of (x) 4% of the Participant’s SelectMatch Compensation,
year-to-date and (y) the sum of the Participant’s Deferral Contributions under
the SDCP and elective deferrals under the 401(k) Plan, year-to-date; and

(ii)
is the amount of the AmeriMatch contributed to the 401(k) Plan for the benefit
of the Participant, year-to-date.



The above formula limits the amount of the maximum match to 4% of SelectMatch
Compensation (which is defined as Compensation as defined in the 401(k) Plan
plus deferrals to the SDCP, unlimited by the 401(a)(17) limit). The formula also
incentivizes the deferral of at least 4% of SelectMatch Compensation to the SDCP
since any smaller deferral would mean that a portion of the maximum match would
be lost.


c)
“SelectShare”. The SDCP does not provide for a non-elective (profit sharing)
contribution.



The 401(k) Plan provides for discretionary, non-elective contributions (called
“AmeriShare Contributions”) of a certain percentage of AmeriShare Compensation.
However, compensation for this purpose again excludes contributions to the SDCP
and is limited by the 401(a)(17) limit.


Amendment No. 1 provides for an employer non-elective contribution called the
SelectShare Contribution. The SelectShare Contribution is coordinated with the
AmeriShare Contribution so as to take into account compensation which is in
excess of the 401(a)(17) limit or is excluded from the definition of AmeriShare
Compensation on account of being a contribution to the SDCP.


The amount of the SelectShare Contribution is equal to the excess of (i) over
(ii), where
(i)
is the product of the Participant’s SelectShare Compensation and the percentage
of compensation used to determine AmeriShare Contributions under the 401(k) Plan
for the Plan Year, and

(ii)
is the AmeriShare Contribution made to the 401(k) Plan for the benefit of the
Participant for the Plan Year.



For this purpose, “SelectShare Compensation” means AmeriShare Compensation as
defined under the 401(k) Plan, modified by the inclusion of compensation
deferred under the SDCP Plan and not limited by the 401(a)(17) limit.


To be eligible to participate in SelectShare allocations, a Participant must be
eligible to participate in AmeriShare allocations (i.e., must have fulfilled the
6 month service requirement for the AmeriShare and must be employed on the last
day of the Plan Year, unless an exception to that requirement applies, such as
death, disability or retirement).

2

--------------------------------------------------------------------------------








3.
Supersession. This Amendment No. 1 shall supersede the provisions of the SDCP to
the extent that those provisions are inconsistent with this Amendment.



4.
Effective Date. This Amendment No. 1 is effective for Plan Years beginning on or
after January 1, 2010.



5.
Section 3.1(a) and (b). Sections 3.1(a) and (b) are amended in their entirety,
as follows:



(a)
(1)    General. Only employees who are appointed by the Bank to the Leadership
Council are eligible to make Deferral Elections and otherwise to benefit under
this Plan. Continued eligibility to make Deferral Elections and to benefit under
this Plan, year-by-year, shall be conditioned upon a Participant’s continuing to
be a member of the Leadership Council.



(2)
Grandfathered Participants. Notwithstanding Section 3.1(a)(1), Participants who
made Deferral Contributions to this Plan in the 2009 Plan Year but who were not
members of the Leadership Council as of January 1, 2010, shall continue to be
eligible to participate in this Plan as grandfathered Participants and to make
Deferral Contributions to it, subject to the right of the Committee to revoke
the eligibility of any of such grandfathered Participant at any time. The
Participants who are within the scope of this Section 3.1(a)(2) are identified
by name in Appendix 3.1(a)(2), which is attached to the Plan and incorporated
herein by this reference.



(b)
Effective Date of Eligibility to Participate for Newly Eligible Employees. The
effective date of eligibility to participate in this Plan for an employee newly
appointed to the Leadership Council shall be the date of such appointment or, in
the discretion of the Committee, the start of the Plan Year next following the
date on which the employee is appointed to the Leadership Council.



6.
Appendix 3.1(a)(2). An appendix shall be added to the SDCP in the following
form:



Appendix 3.1(a)(2)


The following employees are the Participants referred to Section 3.1(a)(2) of
the Plan as “grandfathered Participants”:


Karl Baker
Larry Ishii
Seitoku Takahashi


There are no other grandfathered Participants.


7.
SelectMatch and SelectShare. A new Article 4A, which provides for employer
matching and non-elective contributions, is added to the SDCP in the form shown
in Exhibit A, attached hereto and incorporated herein by this reference.


3

--------------------------------------------------------------------------------








8.
Conforming Changes to Plan Definitions and Other Provisions.



a)
“Leadership Council.” A definition of “Leadership Council” is added to the SDCP
under Article 2, Section 2.1, as follows:



“Leadership Council” shall mean a select group of management employees within
the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, each of whom
is specifically appointed to the Leadership Council by the Executive Vice
Presidents and President of the Bank (“Management Committee”) in their sole
discretion and is a First Vice President, Senior Vice President, Executive Vice
President, the President, or other member of the Bank’s senior echelon of
leadership. Appointment to and removal of members from the Leadership Council
may be made by Management Committee from time-to-time, in their sole discretion,
with or without notice or reason. Appointment to the Leadership Council is not a
contract or guarantee of employment, and attainment of a specific office in the
Bank does not entitle such officeholder to be appointed to or remain a member of
the Leadership Council. Management Committee may delegate their authority to
make and rescind appointments to the Leadership Council to any person or
persons.


b)
“Highly Compensated Employee” and “Management Employee.” The definitions of
“Highly Compensated Employee” and “Management Employee” under Article 2, Section
2.1, are struck from the SDCP.



c)
“Account Balance.” The definition of “Account Balance” under Article 2, Section
2.1(a), is amended in its entirety, as follows:



(a)
“Account Balance” shall mean, as of any given date called for under the Plan,
the sum of the balances of the Participant’s Deferral Contribution Account,
SelectMatch Account, and SelectShare Account as such accounts have been adjusted
to reflect all applicable Investment Adjustments and all prior withdrawals and
distributions in accordance with Article 4 of the Plan.



d)
“Accounts.” A definition of “Accounts” is added to the SDCP under Article 2,
Section 2.1, as follows:



“Accounts” means and includes a Participant’s Deferral Contribution Account,
SelectMatch Account, and SelectShare Account.


e)
“SelectMatch Account.” A definition of “SelectMatch Account” is added to the
SDCP under Article 2, Section 2.1, as follows:



“SelectMatch Account” shall mean an account to record a Participant’s aggregate
SelectMatch Contributions, as adjusted for Investment Adjustments

4

--------------------------------------------------------------------------------




and any distributions. The SelectMatch Account shall be utilized solely as a
device for the measurement of amounts to be paid to the Participant under the
Plan which are sourced in employer matching contributions, as defined under
Article 4A. The SelectMatch Account shall not constitute or be treated as an
escrow, trust fund, or any other type of funded account for purposes of the Code
or ERISA, and contingent amounts credited thereto shall not be considered “plan
assets” for ERISA purposes. The SelectMatch Account merely provides a record of
the bookkeeping entries relating to the contingent benefits that the Employer
promises to pay to a Participant and shall thus constitute merely an unsecured
promise to pay such amounts in the future.


f)
“SelectShare Account.” A definition of “SelectShare Account” is added to the
SDCP under Article 2, Section 2.1, as follows:



“SelectShare Account” shall mean an account to record a Participant’s aggregate
SelectShare Contributions, as adjusted for Investment Adjustments and any
distributions. The SelectShare Account shall be utilized solely as a device for
the measurement of amounts to be paid to the Participant under the Plan which
are sourced in employer matching contributions, as defined under Article 4A. The
SelectShare Account shall not constitute or be treated as an escrow, trust fund,
or any other type of funded account for purposes of the Code or ERISA, and
contingent amounts credited thereto shall not be considered “plan assets” for
ERISA purposes. The SelectShare Account merely provides a record of the
bookkeeping entries relating to the contingent benefits that the Employer
promises to pay to a Participant and shall thus constitute merely an unsecured
promise to pay such amounts in the future.


g)
Replacement of “Deferral Contribution Accounts” with “Accounts.” The terms,
“Deferral Contribution Accounts” and “Deferral Contribution Account”, are
replaced with the terms, “Accounts” and “Account”, in any context in which the
intent of the former terms is to signify or make reference to all of a
Participant’s Accounts in the Plan, including in the following Sections of the
SDCP: 2.1(cc), 2.1(ff), 2.1(kk), 4.3, 4.4(b), 4.4(d), 6.1(b), 6.2(a), and 6.3.



h)
Section 2.1(q). A new final sentence is added to the definition of “Deferral
Agreement” under Section 2.1(q), as follows:



Any SelectMatch Contributions or SelectShare Contributions made to the Plan for
the Participant’s benefit with respect to a Plan Year, together with any
Investment Adjustments thereon, shall be subject to the same Salary Deferral
Agreement for such Plan Year as the Participant’s Deferral Contributions.


i)
Section 2.1(ff). The last sentence of the definition of “Investment Adjustments”
under Section 2.1(ff) is replaced with the following sentence:


5

--------------------------------------------------------------------------------








Investment Adjustments shall be made at least once annually and shall be treated
as being included in a Participant’s Deferral Contributions, SelectMatch
Contributions, or SelectShare Contributions, as the case may require, and
subject to the same Deferral Agreement applicable to such Deferral
Contributions, SelectMatch Contributions, and SelectShare Contributions.


j)
Renumbering of subsections of Sections 2.1. The definitions under Article 2,
Section 2.1, are renumbered in accordance with the above additions and
deletions.



9.
Except as modified herein, all the terms and provisions of the SDCP, as amended,
shall continue in full force and effect.



* * *


IN WITNESS WHEREOF, American Savings Bank has caused this Amendment No. 1 to the
January 1, 2009 Restatement of the American Savings Bank Select Deferred
Compensation Plan to be executed by its duly authorized officer on December 30,
2009.


AMERICAN SAVINGS BANK


    


By_/s/ Timothy K. Schools_______________________
Its President

6

--------------------------------------------------------------------------------




EXHIBIT A


AMENDMENT NO. 1 TO JANUARY 1, 2009 RESTATEMENT


ARTICLE 4A. EMPLOYER MATCHING AND NON-ELECTIVE CONTRIBUTIONS


4A.1    SelectMatch Contributions.


(a)
General. Each Participant electing to make Deferral Contributions to the Plan
for a Plan Year shall be entitled to receive employer matching contributions
with respect to such Deferral Contributions. Such employer matching
contributions shall be known as the SelectMatch Contributions and shall be made
to the Participant’s SelectMatch Account as soon as administratively feasible
after the end of each calendar year quarter in a Plan Year. The intent of the
SelectMatch is to provide a matching contribution of up to four per cent (4%) of
the SelectMatch Compensation elected to be deferred to the Plan by a
Participant, year-to-date, offset by the amount of the Participant’s elective
deferrals under the American Savings Bank 401(k) Plan (“401(k) Plan”),
year-to-date.



(b)
Amount of SelectMatch Contribution. The amount of a Participant’s SelectMatch
Contribution for a calendar quarter shall be equal to the excess of (i) over
(ii), where



(i)
is the lesser of (x) 4% of the Participant’s SelectMatch Compensation,
year-to-date and (y) the sum of the Participant’s Deferral Contributions under
this Plan and elective deferrals under the 401(k) Plan, year-to-date; and



(ii)
is the amount of the AmeriMatch contributed to the 401(k) Plan for the benefit
of the Participant, year-to-date.

  
(c)
SelectMatch Compensation. For purposes of this Section 4A.1, “SelectMatch
Compensation” means “Compensation” as defined under the 401(k) Plan, modified by
the inclusion of Deferral Contributions under this Plan and not limited by the
annual limit imposed by Section 401(a)(17) of the Code on compensation that may
be taken into account by qualified plans (“401(a)(17) Limit”).



(d)
Investment Adjustments. SelectMatch Contributions shall be deemed to include
Investment Adjustments thereon, which shall be credited to a Participant’s
SelectMatch Account.



(e)
AmeriMatch Requirements Apply Except for Service Requirement. A Participant is
eligible for a SelectMatch Contribution with respect to a Plan Year only if the
Participant has elected to make Deferral Contributions to the Plan for such Plan


7

--------------------------------------------------------------------------------




Year and is eligible for the AmeriMatch (or would be so eligible if the
AmeriMatch service requirement did not apply).


(f)
Salary Deferral Agreement to Control. Any SelectMatch Contributions made to the
Plan for the Participant’s benefit with respect to a Plan Year, together with
any Investment Adjustments thereon, shall be subject to the terms of the
Participant’s Salary Deferral Agreement for such Plan Year.



4A.2    SelectShare Contributions.


(a)
General. For each Plan Year with respect to which the Employer makes an
AmeriShare Contribution to the 401(k) Plan, the Employer shall make a
non-elective contribution to this Plan which shall be known as the SelectShare
Contribution. Each Participant eligible to make Deferral Elections with respect
to a Plan Year shall be entitled to have a SelectShare Contribution made to the
Particpant’s SelectShare Account for such Plan Year. The intent of the
SelectShare Contribution is to provide a non-elective contribution under the
Plan with respect to compensation which is ineligible to be taken into account
for AmeriShare purposes under the 401(k) Plan on account of such compensation’s
exceeding the 401(a)(17) Limit or of representing a Deferral Contribution to the
SDCP.



(b)
Amount of SelectShare Contribution. The SelectShare Contribution allocable to a
Participant is equal to the excess of (i) over (ii), where

 
(i)
is the product of the Participant’s SelectShare Compensation and the percentage
of Compensation used to determine the Participant’s AmeriShare Contribution
under the 401(k) Plan for the Plan Year, and



(ii)
is the amount of the AmeriShare Contribution made to the 401(k) Plan for the
benefit of the Participant for the Plan Year.



(c)
SelectShare Compensation. For purposes of this Section 4A.2, “SelectShare
Compensation” means “AmeriShare Compensation” as defined under the 401(k) Plan,
modified by the inclusion of Deferral Contributions under this Plan and not
limited by the 401(a)(17) Limit.



(d)
Investment Adjustments. SelectShare Contributions shall be deemed to include
Investment Adjustments thereon, which shall be credited to a Participant’s
SelectShare Account.



(e)
AmeriShare Requirements Apply. To be eligible to participate in SelectShare
allocations, a Participant must be eligible to participate in AmeriShare
allocations as defined under the 401(k) Plan (i.e., must have fulfilled the 6
month service requirement for the AmeriShare and must be employed on the last
day of the Plan


8

--------------------------------------------------------------------------------




Year, unless an exception to that requirement applies, such as death, disability
or retirement).


(f)
Deferral Agreements to Control. Any SelectShare Contributions made to the Plan
for the Participant’s benefit with respect to a Plan Year, together with any
Investment Adjustments thereon, shall be subject to the Participant’s Salary
Deferral Agreement for such Plan Year. If the Participant has not made a Salary
Deferral Agreement for such Plan Year, then such SelectShare Contributions,
together with any Investment Adjustments thereon, shall be subject to the terms
of the first to exist of the following Agreements: the Participant’s Bonus
Deferral Agreement for such Plan Year; the Participant’s Commissions Deferral
Agreement for such Plan Year; the Participant’s most recently executed Salary
Deferral Agreement; the Participant’s most recently executed Bonus Deferral
Agreement; and the Participant’s most recently executed Commissions Deferral
Agreement.



END OF EXHIBIT A



9